Fitzgerald, J.
(concurring in result). As stated in the majority opinion, plaintiff does not allege that its employees were unaware of the consequences of their vote. What is striking is that the election results of the April 15, 1971, balloting were seven “yes” votes and two “no” votes for a total of nine votes. The consequences of such a vote in a huge and complex organization with, perhaps, hun*55dreds of votes, is not considered, and the inherent problems in such a situation are readily apparent.
I do not wish to condone the failure to file a joint petition in order to comply with § 27 of the Labor Mediation Act in every case which may come before us.
I therefore concur in the result of this case only.